Case 1:19-cr-00102-RJD-SMG Document 70 Filed 10/23/20 Page 1 of 4 PageID #: 497

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
 AES:JN                                               271 Cadman Plaza East
 F. #2019R00102                                       Brooklyn, New York 11201


                                                      October 23, 2020

 By E-mail and ECF

 The Honorable Raymond J. Dearie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                Re:    United States v. Jose Carlos Grubisich
                       Criminal Docket No. 19-102 (RJD)

 Dear Judge Dearie:

                  The government respectfully submits this letter in response to defendant Jose
 Carlos Grubisich’s October 12, 2020 letter (“Defendant’s Letter” or “Ltr.”) requesting that the
 Court order the government to provide the information sought by the defendant’s motion for a
 bill of particulars (“Defendant’s Motion”). See ECF Document No. 68. The Defendant’s
 Motion seeks far more than the law permits and should be denied.

                 The Indictment charges the defendant with participating in three conspiracies: (1)
 to bribe foreign officials (Count One); (2) to falsify Braskem’s books and records and falsely
 certify financial reports (Count Two); and (3) to launder money to promote the bribery and false
 books and records schemes (Count Three). The detailed Indictment, well-organized discovery,
 including detailed indices, and additional disclosures provided by the government regarding the
 charges provide the defendant with more than sufficient information to understand the charges
 against him and prepare a defense. See Government’s Opposition to Defendant’s Motion
 (“Opposition”), ECF Doc. No. 65, at 44-45.

                 The defendant’s assertion that the particulars he seeks are “essential to
 understanding the nature of the charges pending against” him, Ltr. at 2, is without merit. The
 defendant seeks that the Court compel the government to identify: (1) “whether [he] is charged
 with participating in any bribery schemes other than the two bribery schemes identified in the
 Indictment”; (2) “which bribery schemes various payments were designed to facilitate”; and (3)
 “what additional transactions were made in furtherance of the charged money laundering
 conspiracy.” Ltr. at 1-2. The government has already provided more than ample information
 with respect to each of these requests, among other requests, and the defendant cannot justify
 why he is entitled to the additional information sought.
Case 1:19-cr-00102-RJD-SMG Document 70 Filed 10/23/20 Page 2 of 4 PageID #: 498




                  First, the defendant’s requests ignore the nature of the charges against him. As
 mentioned above, the defendant has been charged with three conspiracies and no substantive
 counts. For these three conspiracies, the government is not required to establish the date, time
 and circumstances of each bribe, each false statement in Braskem’s books and records, each false
 certification of a financial report, or each money laundering transaction over the charged period.
 See United States v. Urso, 369 F. Supp. 2d 254, 272 (E.D.N.Y. 2005) (“As a general rule, a
 defendant is not entitled to receive details of the government’s conspiracy allegations in a bill of
 particulars.”). The defendant is not entitled to a detailed list of every act the government may
 prove at trial that demonstrates the defendant’s participation in the charged conspiracies. See
 United States v. Carroll, 510 F.2d 507, 509 (2d Cir. 1975) (“There is no general requirement that
 the government disclose in a bill of particulars all the overt acts it will prove in establishing a
 conspiracy charge.”). More specifically, with respect to the bribery conspiracy charged in Count
 One, the government is not required to identify the officials or intermediaries who received or
 facilitated the bribe payments or even to prove that a payment took place, let alone identify
 “which bribery schemes various payments were designed to facilitate.” See Opposition at 47.

                Second, in making his requests, the defendant ignores the significant information
 that the government has already provided. For example, the government has made it clear that
 the Polypropylene Plant and Naphtha bribes are just two examples of bribes involved in the
 conspiracy charged in Count One. See, e.g. Indictment ¶ 20 (alleging that the defendant
 “approved bribe negotiations and bribe payments that were later made by the [Division of
 Structured Operations (“DSO”)] to Foreign Official 1, among others, including payments” in
 connection with the Polypropylene Plant and the Naphtha contract) (emphasis added); id. ¶ 22
 (“between in or about 2002 and 2006, [Grubisich] agreed with others that Odebrecht would make
 corrupt payments to support Braskem’s financial and political interests”). The discovery also
 provides additional information about the bribery scheme. For example, the Braskem Statement
 of Facts provides information about Braskem’s provision of corrupt funds to Brazilian officials
 before 2006 and Grubisich’s involvement in discussions with those foreign officials. 1 The
 government has also identified for the defendant all the payments from Braskem to the Caixa 2
 slush fund companies, the flow of bribe funds from Braskem to government officials, and which

        1
           In his letter, the defendant claims that some of the information the government has cited
 in response to his requests for a bill of particulars is not specific enough to assist him in
 understanding the charges against him; to illustrate this argument, the defendant cherry-picks a
 single document that the government pointed the defendant to in response to his motion, the
 Odebrecht Statement of Facts (Attachment B to Defendant’s Letter), and complains that while
 the document does discuss the defendant’s conduct with respect to the Polypropylene Plant and
 Naphtha bribes, the document also discusses other, related schemes in which the defendant is not
 directly implicated. Ltr. at 1. This argument is unavailing. First, the Odebrecht Statement of
 Facts is one of many documents that the government has pointed the defendant to in response to
 his motion. Second, the defendant ignores the fact that the government referenced that particular
 document both because it had information about the bribery scheme, and because it contained
 information regarding the operation of the DSO, which is highly relevant to the charges against
 him. Finally, even if the document only contained some information specific to the defendant,
 alongside other information, that would not render the document unresponsive or unhelpful.


                                                  2
Case 1:19-cr-00102-RJD-SMG Document 70 Filed 10/23/20 Page 3 of 4 PageID #: 499




 U.S. and other bank accounts were used to make the payments. See Ex. B to Ltr. Rule 7(f)
 “does not require the United States Attorney to furnish a three dimensional colored motion
 picture of the prosecution’s proof prior to trial.” United States v. Caruso, 948 F. Supp. 382, 395
 (D.N.J. 1996) (citations omitted).

                 The defendant has failed to show how the specific, detailed information provided
 by the government to date is insufficient to understand the nature of the charged conspiracies,
 nor does he articulate any legal basis that would entitle him to additional information or a list of
 every possible bribe payment or step in furtherance of his participation in the decades-long
 criminal conduct charged here. He has not come close to meeting his burden to show that denial
 of the requested particulars will result in “prejudicial surprise at trial or will adversely affect his
 rights.” United States v. Maneti, 781 F. Supp. 169, 186 (W.D.N.Y. 1991). Rather, his requests
 impermissibly seek disclosure of the precise way in which the government intends to prove its
 case, in a naked attempt to force the government to reveal its trial strategy and limit the
 government’s ability to try its case. See United States v. Bellomo, 263 F. Supp. 2d 561, 580
 (E.D.N.Y. 2003) (“A bill of particulars is not designed to: obtain the government’s evidence;
 restrict the government’s evidence prior to trial; assist the defendant’s investigation; obtain the
 precise way in which the government intends to prove its case; interpret its evidence for the
 defendant; or disclose its legal theory.”). “Because a bill of particulars confines the
 Government’s proof to particulars furnished, requests for a bill of particulars should not be
 granted where the consequence would be to restrict unduly the Government’s ability to present
 its case.” United States v. Feola, 651 F. Supp. 1068, 1132 (S.D.N.Y. 1987).




                                                    3
Case 1:19-cr-00102-RJD-SMG Document 70 Filed 10/23/20 Page 4 of 4 PageID #: 500




               For the reasons set forth above, the Court should deny the defendant’s request to
 compel the production of a bill of particulars.



                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:               /s/
                                                     Alixandra Smith
                                                     Julia Nestor
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

                                                     DANIEL S. KAHN
                                                     Acting Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Dept. of Justice

                                             By:                /s/
                                                     Lorinda Laryea, Assistant Chief
                                                     Leila Babaeva, Trial Attorney
                                                     Criminal Division, Fraud Section
                                                     U.S. Department of Justice
                                                     (202) 353-3439


 cc: (by ECF and Email)




                                                4
